Title: To James Madison from Rufus King, 7 May 1802 (Abstract)
From: King, Rufus
To: Madison, James


7 May 1802, London. No. 66. Asserts that a great principle of U.S. policy is “to maintain and perpetuate the union of our Country.” Expresses concern over the cession of Louisiana and the Floridas to France, because it is a measure calculated “to weaken and divide us.” Has reinforced verbal communications between British ministers and himself on this subject through a confidential letter to Lord Hawkesbury, which is enclosed with the minister’s answer. The subject is considered by all men of consequence in Great Britain “as a measure of the greatest consequence,” with “an unavoidable influence upon the duration of Peace.”
 

   
   RC and enclosures (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy (NHi: Rufus King Papers, vol. 55). RC 2 pp.; in a clerk’s hand, signed by King; docketed by Brent. Printed in King, Life and Correspondence of Rufus King, 4:122. For enclosures, see n. 1.



   
   King’s letter to Hawkesbury, dated 21 Apr. 1802 (3 pp.), requested “in confidence” an explanation of the British position on the rumored cession of Louisiana and the Floridas to France (printed ibid., 4:108–9). Hawkesbury’s 7 May 1802 letter to King (3 pp.), marked “Confidential,” underlined the importance of the retrocession question to the British government and noted that the event “should render it more necessary than ever” that a “spirit of Confidence” should exist between Great Britain and the U.S. As for the free navigation of the Mississippi River, Hawkesbury went on to say, “it is perfectly clear, according to the Law of Nations, that in the event of the District of Louisiana being ceded to France, that Country would come into the Possession of it, subject to all the Engagements which appertained to it at the Time of Cession.” He concluded by assuring King that the British had received no indication from France or Spain that the cession had taken place (printed ibid., 4:123).


